May 24, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street NE Washington, DC 20549 Attention: Terence O’Brien, Accounting Branch Chief RE: Aegion Corporation Form 10-K for the Year Ended December 31, 2012 Filed February 27, 2013 Form 10-Q for the Period Ended March 31, 2013 Filed April 26, 2013 Form 8-K Filed March 1, 2013 File No. 1-35328 Dear Mr. O’Brien: On behalf of Aegion Corporation (the “Company”), I am writing in response to the comments contained in the letter dated May 7, 2013 (the “Letter”) from the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) regarding the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Form 10-K”), filed on February 27, 2013, the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2013 (the “Form 10-Q”), filed on April 26, 2013, and the Company’s Current Report on Form 8-K filed March 1, 2013 (the “Form 8-K”). We have made every effort to address the observations and recommendations included in the Letter. For your convenience, we have included below in italics the original text of the comments from the Letter followed by the Company’s response. Form 10-K for the Fiscal Year Ended December 31, 2012 Item 1. Business, page 2 Contract Backlog, page 12 1. Please tell us and revise your future filings to quantify the amount of backlog that represents government contracts that are firm but not yet funded as of the periods presented in your filing. Please refer to Item 101(c) (1) (viii) of Regulation S-K. Response: The Company advises the Staff that it only reports signed contracts in its backlog. The Company reasonably assumes that these signed contracts are funded to the best of its knowledge. For its government or municipal contracts, the Company’s customers obtain funding through local budgets or pre-approved bond financings. The Company cannot reasonably estimate what portion, if any, of its contracts in backlog have not been funded. However, the Company has little history of signed contracts being canceled due to the lack of funding. 2. In light of the significance of backlog to your industry, please tell us how you will consider revising your future filings to provide additional granularity to your backlog disclosures. For example, we believe that investors would find it helpful if backlog disclosures included amounts disaggregated by: ● Contract type (i.e. fixed price vs. time and materials); ● Source (i.e. company separate from VIE/joint venture); Securities and Exchange Commission Mr. Terence O’Brien May 24, 2013 Page 2 ● Pass through separate from non-pass through; and ● Customer type (i.e. specific government agencies and/or municipalities) Response: The Company advises the Staff that in future filings, it will include qualitative and certain quantitative (if material) disclosures regarding its backlog detail including contract type, source, pass through and non-pass through and customer type. Each of these elements can vary by reportable segment. The following table gives a breakout of backlog as of December 31, 2012 for the Staff’s reference in connection with this letter: (amounts in thousands) December 31, 2012 Contract Type Source Contract Type Customer Type Total Backlog FP T&M Cons. VIE Pass Through Non-Pass Through Private Public Energy and Mining 243,775 187,380 56,396 217,290 26,485 94,878 148,898 151,173 92,602 North Amercia Water and Wastewater 185,010 185,010 - 185,010 - 18,501 166,509 - 185,010 Europe Water and Wastewater 24,090 24,090 - 24,090 - 7,609 16,482 328 23,763 Asia Water and Wastewater 32,657 22,460 10,196 32,657 - 19,382 13,274 77 32,579 Commercial and Structural 50,770 50,636 133 50,314 455 47,756 3,014 10,980 39,790 536,302 469,576 66,725 509,362 26,940 188,125 348,177 162,557 373,743 % of Total Backlog 88 % 12 % 95 % 5 % 35 % 65 % 30 % 70 % March 31, 2013 Contract Type Source Contract Type Customer Type Total Backlog FP T&M Cons. VIE Pass Through Non-Pass Through Private Public Energy and Mining 207,678 154,787 52,891 185,199 22,479 81,589 126,089 141,190 66,488 North Amercia Water and Wastewater 172,182 172,182 - 172,182 - 17,218 154,964 - 172,182 International Water and Wastewater 49,384 42,074 7,310 49,384 - 22,359 27,025 408 48,976 Commercial and Structural 49,410 49,291 119 48,919 491 46,940 2,471 10,752 38,658 478,654 418,334 60,320 455,684 22,970 168,106 310,548 152,350 326,305 % of Total Backlog 87 % 13 % 95 % 5 % 35 % 65 % 32 % 68 % The Company will revise our Contract Backlog section of the Form 10-K (page 12) as follows in future filings (new language in italics): “Contract backlog is our expectation of revenues to be generated from received, signed and uncompleted contracts, the cancellation of which is not currently anticipated. Contract backlog excludes any term contract amounts for which there is not specific and determinable work released and projects where we have been advised that we are the low bidder, but have not formally been awarded the contract.” “
